                                    Case 5:19-cv-01335 Document 1-1 Filed 11/14/19 Page 1 of 1
JS 44 (Rev. 10/06)
                                                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September, 1974, is required for the use of the Clerk of
Court for the purpose of initiating the civil docket sheet: (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I (a) PLAINTIFFS                                                                                             DEFENDANTS
           Juan Benavides, Jr.                                                                               Wells Fargo Bank, N.A.
    (b) County of Residence of First Listed Plaintiff: Bexar County, Texas                                   County of Residence of First Listed Defendant: Minnehaha County, South Dakota
                                 (EXCEPT IN U.S. PLAINTIFF CASES)
 (c) Attorneys (Firm Name, Address, And Telephone Number)                                                    Attorneys (If Known)
Robert C. Newark, III                                                                                        B. David L. Foster, Robert T. Mowrey, Elizabeth Hayes
A Newark Firm                                                                                                LOCKE LORD LLP
1341 W. Mockingbird Lane, Suite 600W                                                                         2200 Ross Avenue, Suite 2800, Dallas, Texas 75201
Dallas, Texas 75247                                                                                          T: (214) 740-8000
Telephone: 866-230-7236                                                                                      Attorneys for Defendant
II. BASIS OF JURISDICTION                      (Place an "X" in One Box Only)                   III. CITIZENSHIP OF PRINCIPAL PARTIES                                        (Place an "X" in One For Plaintiff
                                                                                                         (for Diversity Cases Only)                                           and One Box for Defendant)

 1 U.S. Government                 3 Federal Question                                                                             PTF DEF                                                       PTF DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State                1  1 Incorporated or Principal Place of                    4       4
                                                                                                                                                         Business in this State
 2 U.S. Government                X    4 Diversity
          Defendant                                                                             Citizen of Another State            2      2       Incorporated and Principal Place of          5      5
                                           (Indicate Citizenship of Parties in Item III)                                                                Business in Another State

                                                                                                Citizen or Subject of a             3      3       Foreign Nation                               6       6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)
            CONTRACT                                          TORTS                                     FORFEITURE/PENALTY                          BANKRUPTCY                          OTHER STATUTES
 110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY      610 Agriculture                               422 Appeal 28 USC 158                 400 State Reappointment
 120 Marine                         310 Airplane                    362 Personal Injury--  620 Other Food & Drug                          423 Withdrawal                        410 Antitrust
 130 Miller Act                     315 Airplane Product                  Med Malpractice  625 Drug Related Seizure                          28 USC 157                           430 Banks and Banking
 140 Negotiable Instrument            Liability                     ` 365 Personal Injury--   of Property 21 U.S.C. 881                                                            450 Commerce
 150 Recovery of Overpayment        320 Assault Libel &                   Product Liability  630 Liquor Laws                                                                      460 Deportation
                                                                                                                                                 PROPERTY RIGHTS
     & Enforcement of                  Slander                        368 Asbestos Personal  640 R R & Truck                                                                       470 Racketeer Influenced and
     Judgment                        330 Federal Employers’                Injury Product     650 Airline Regs                                 820 Copyrights                          Corrupt Organizations
 151 Medicare Act                     Liability                            Liability          660 Occupational                                 830 Patent                         480 Consumer Credit
 152 Recovery of Defaulted          340 Marine                       PERSONAL PROPERTY            Safety/Health                                840 Trademark                      490 Cable/Sat TV
     Student Loans                   345 Marine Product              370 Other Fraud         690 Other                                                                            810 Selective Service
     (Excl. Veterans)                  Liability                      371 Truth in Lending                                                                                          850 Securities/Commodities/
                                                                                                       LABOR                                   SOCIAL SECURITY
 153 Recovery of Overpayment        350 Motor Vehicle               380 Other Personal                                                                                                 Exchange
     of Veteran's Benefits           355 Motor Vehicle                     Property Damage  710 Fair Labor Standards                        861 HIA (1395 ff)
                                                                                                                                                                                     875 Customer Challenge
                                                                      385 Property Damage           Act                                      862 Black Lung (923)
 160 Stockholders’ Suits              Product Liability                                                                                                                                  12 USC 3410
 190 Other Contracts                360 Other Personal                    Product Liability  720 Labor/Mgmt.                               863 DIWC/DIWW
                                                                                                                                                                                     890 Other Statutory Actions
                                                                                                     Relations                                     (405(g))
 195 Contract Product Liability       Injury
                                                                                               730 Labor/Mgmt.                               864 SSID Title XVI                    891 Agricultural Acts
 196 Franchise                                                                                      Reporting &                              865 RSI (405(g))                      892 Economic Stabilization Act
                                                                                                     Disclosure Act                                                                  893 Environmental Matters
       REAL PROPERTY                     CIVIL RIGHTS                PRISONER PETITIONS                                                       FEDERAL TAX SUITS
                                                                                               740 Railway Labor Act                                                                894 Energy Allocation Act
    210 Land Condemnation           441 Voting                      510 Motions to Vacate                                                  870 Taxes (U.S. Plaintiff             895 Freedom of Information
                                                                                               790 Other Labor
X    220 Foreclosure                 442 Employment                      Sentence                                                                 or Defendant)                          Act
                                                                                                     Litigation
    230 Rent Lease & Ejectment      443 Housing/                     Habeas Corpus                                                          871 IRS--Third Party                  900 Appeal of Fee
                                                                                               791 Empl. Ret. Inc.
    240 Torts to Land                     Accommodations             530 General                                                                 26 U.S.C. 7609                         Determination Under Equal
                                                                                                     Security Act
    245 Tort Product Liability      444 Welfare                     535 Death Penalty                                                                                                  Access to Justice
    290 All Other Real Property     445 Amer. w/Disabilities        540 Mandamus &                                                                                                950 Constitutionality of State
                                           – Employment                   Other                                                                                                           Statutes
                                     446 Amer. w/Disabilities        550 Civil Rights
                                           - Other                    555 Prison Condition
                                     440 Other Civil Rights
V. ORIGIN                           (Place an "X" in One Box Only)
1        Original     2    Removed from       3        Remanded from          4       Reinstated or        5       Transferred from          6         Multidistrict            7   Appeal to District Judge
          Proceeding         State Court                  Appellate Court                 reopened                      another district                     Litigation                    from Magistrate
                                                                                                                        (specify)                                                          Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):   28 U.S.C. §§ 1332, 1441
VI. CAUSE OF ACTION
                                            Brief description of cause:   Plaintiff asserts claims related to the foreclosure of real property.
VII. REQUESTED IN                  CHECK IF THIS IS A CLASS ACTION                           DEMAND                                                CHECK YES only if demanded in complaint
     COMPLAINT:                    UNDER F.R.C.P 23                                                                                                  JURY DEMAND:  YES  NO

VIII. RELATED CASE(S)
      IF ANY          (See instructions)                           JUDGE __________________________________                                   DOCKET NUMBER _____________________________

 DATE                                                                                   SIGNATURE OF ATTORNEY OF RECORD
    November 13, 2019                                                                                  /s/ Elizabeth Hayes
FOR OFFICE USE ONLY
Receipt # _______________ Amount ______________ APPLYING IFP ______________ JUDGE __________________ MAG. JUDGE _________________________
